Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Neil D. Gershon (Reg. No. 32,225) on 02/28/2022.

The application has been amended as follows: 
Amend the claims according to the attached “Authorized Examiner’s Amendment.”


Reasons for Allowance
3.	Claims 1, 4-6, 10, 13-15 17, and 18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 4-6, 10, 13, and 14, the closest prior art of record fails to teach the features of claims 1: “if the measured force does not exceed the 
	Note that Iuliano et al. (US 20140143940 A1; cited previously) teaches a helmet with one or more sensors for detecting impact events experienced by the wearer, involving storing cumulative impact history. Wong et al. (US 9451915 B1; cited previously) teaches a tracking system for performing a test such as one or more of an eye response test, a verbal response test, and a motor response test, including providing a plurality of questions to a user of a wearable computing device and receiving a plurality of responses from the user. However, they do not teach or suggest calculating cumulative impact data based on the second data and activating the built in injury tracking system if the cumulative impact data exceeds a threshold in combination with rest of the claimed features. 
below the predetermined threshold. 
	Stelfox et al. (US 20150375083 A1) teaches a method of generating event visualizations based on location data, involving visual displaying player hit or impact statistics. Several impacts, e.g., a number of impacts satisfying a predetermined threshold, or an impact of a predetermined force may cause a yellow alert, indicating that the player should be evaluated when the player leaves the field. However, it does not teach a built-in alarming or tracking system. Nor does it teach activating the test system based on the “second data” as claimed. 
	Greenwald et al. (US 8548768 B2) teaches a system for monitoring a physiological parameter of players engaged in a sports activity and a method for evaluating and treating players when the parameter exceeds a predetermined level, involving calculating and recording the parameter and then alerts trained personnel to apply the method to evaluate and treat players. However, it requires a sideline personnel to perform appropriate examination procedures and recording the results.

claims 15, 17, and 18, the closest prior art of record fails to teach the features of claim 15; “if the measured force does not exceed the predetermined value, second data of that measured force is sent from the processor to the storage file, and the processor calculates cumulative impact data based on the second data and updates the storage file to include the cumulative impact data to assess if activation of the built in injury tracking system is warranted; and the built in injury tracking system is activated if the cumulative impact data exceeds a threshold, the injury tracking system requiring the wearer of the helmet to perform a set of commands within acceptable preset parameters, the built in tracking system including one or more of an eye tracking system, a motion tracking system, a hearing testing system, or a verbal testing system to determine a verbal response of the wearer to multiple questions or commands,”  in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857